Citation Nr: 1001948	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
disabling for service-connected right shoulder status-post 
acromoclavicular decompression and distal clavicle resection 
secondary to grade 3 acromoclavicular separation, beginning 
July 11, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to 
September 2001, during peacetime and the Persian Gulf War.  
The Veteran served in the Southwest Asia theater of 
operations from September 12, 1990, to April 5, 1991.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which inter alia denied an increased rating in 
excess of 10 percent for right shoulder status-post 
acromoclavicular decompression and distal clavicle resection 
secondary to grade 3 acromoclavicular separation.  The 
Veteran disagreed with such decision and subsequently 
perfected an appeal.   

By way of history, in an October 2001 rating decision, the RO 
granted service connection for the Veteran's right shoulder 
disability, and assigned a 10 percent rating, effective 
October 1, 2001.  

In a November 2005 rating decision, the RO granted an 
increased rating of 20 percent disabling for the Veteran's 
service-connected right shoulder disability, effective July 
11, 2005.  Although the RO granted an increased rating to 20 
percent disabling beginning July 11, 2005, a 20 percent 
disabling rating is less than the maximum available rating; 
thus, the issue of entitlement to an increased rating for 
right shoulder status-post acromoclavicular decompression and 
distal clavicle resection secondary to grade 3 
acromoclavicular separation remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issue of 
entitlement to an increased rating for the Veteran's service-
connected right shoulder disability is as captioned above.  

In December 2007, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the severity and extent of the Veteran's service-
connected right shoulder disability from July 11, 2005.  That 
development was completed and the case was returned to the 
Board for appellate review.  

During the pendency of this Remand and appeal, but after the 
last supplemental statement of the case was issued, the 
United States Court of Appeals for Veterans Claims (Court) 
held, in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, a claim for 
TDIU was denied in September 2004 rating decision.  However, 
reports of VA examinations conducted thereafter continue to 
reflect that the Veteran is unemployable as a result of a 
combination of right shoulder disability, the issue on 
appeal, and low back disabilities or the combination of those 
disabilities with psychiatric disabilities.  The Veteran has 
been granted service connection for each of the disabilities 
the examiners have related to his unemployability.  
Therefore, it is the Board's opinion that it must note that 
the issue of TDIU is raised by the record, as part and parcel 
of the claim on appeal.  The Board again notes that the Court 
decision requiring an agency of original jurisdiction to 
infer that TDIU is part and parcel of a continuing claim for 
an increased rating was not issued until after this appeal 
was certified to the Board.  Nevertheless, the issue is 
addressed in the Remand appended to this decision.    

The issue of entitlement to TDIU, which is raised as "part 
and parcel" of the claim for an increased evaluation 
addressed in the decision below, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Beginning July 11, 2005, the Veteran's right shoulder 
disability is manifested by complaints of pain, reports that 
the Veteran keeps his right arm close to his body, and that 
he is unable to move the right shoulder beyond 0 degrees in 
any direction without pain.   

2.  Although the Veteran did not move his right (major) 
shoulder during VA examinations, there is no evidence that 
the Veteran is required to perform such as activities as 
eating or writing with his left (minor) hand, nor is there 
evidence that he requires assistance with activities of daily 
living, but the evidence that the Veteran's right shoulder 
motion is limited to within 45 degrees from his body, with 
consideration of pain, is in equipoise.  


CONCLUSION OF LAW

Beginning July 11, 2005, the criteria for an increased 
evaluation to 30 percent, but no higher evaluation, for right 
shoulder disability status-post acromioclavicular 
decompression and distal clavicle resection secondary to 
grade 3 acromioclavicular separation, are met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200-5203, 4.73, Diagnostic Codes 
5301-5304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The VCAA duty to notify pertinent to the Veteran's claims was 
satisfied by June 2003, January 2006, and February 2008 
letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his claims; and of the Veteran's and VA's 
respective duties for obtaining evidence.  A February 2008 
attachment to the notice letter also informed the Veteran of 
the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, 19 Vet. App. 473.  
	
While the January 2006 and February 2008 notice letters were 
issued after the initial January 2004 rating decision, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, subsequent to the VCAA letter, the RO 
readjudicated the claims by way of April 2009 Supplemental 
Statement of the Case (SSOC), at which time the Veteran was 
given an additional 60 days to respond.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

Further, the Federal Circuit has held that VA's duty to 
notify, codified at 38 U.S.C.A. § 5103(a), does not require 
it to provide notice of alternative diagnostic codes, or to 
solicit evidence of the impact of the Veteran's claimed 
disability on his daily life.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was afforded VA examination as to 
the specific issue on appeal in March 2009.  The Veteran 
submitted additional evidence he felt was relevant in March 
2009 and that evidence was addressed by in the April 2009 
supplemental statement of the case (SSOC).  The Veteran had 
not indicated that there was any additional relevant evidence 
from any source.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private medical records, 
and statements of the Veteran and his representative.  The 
Veteran was provided and underwent VA examinations regarding 
his right shoulder disability in September 2003, November 
2005, and March 2009.  As noted, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14. However, those provisions should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

A shoulder disability may be evaluated under a variety of 
regulations and diagnostic codes.  Traumatic arthritis 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion to shoulder level in the major or minor 
extremity warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Limitation of motion to 
midway between side and shoulder level in the major extremity 
warrants a 30 percent evaluation.  Limitation of motion to 25 
degrees from the side in the major extremity warrants a 40 
percent evaluation.  Id. 

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Diagnostic Code 5202 further provides a 50 percent evaluation 
for fibrous union of the major humerus, with a 40 percent 
rating for fibrous union of the minor shoulder; a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, with a 50 percent rating for the minor shoulder; and 
an 80 percent evaluation for loss of the head of the major 
humerus (flail shoulder), with a 70 percent rating for the 
minor shoulder.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.


VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Increased Rating Beginning July 11, 2005

As noted, in a November 2005 rating decision, the RO granted 
an increased rating of 20 percent disabling for the Veteran's 
service-connected right shoulder disability, effective July 
11, 2005, but no higher evaluation.

Evidence relevant to the severity of the Veteran's right 
shoulder disability beginning July 11, 2005, includes a July 
2005 Physical Therapy Initial Outpatient Consult Note from 
the Clarksville VA Outpatient Clinic, which reveals 
complaints of right shoulder pain aggravated by reaching, 
sleeping, and prolonged immobility.  Range of right arm 
motion was noted as 110 degrees of forward elevation with 
pain, and 90 degrees of abduction with pain.  See July 2005 
Physical Therapy Initial Outpatient Consult Note, Clarksville 
VA Outpatient Clinic.

In November 2005, the Veteran underwent VA C&P examination at 
the Nashville VAMC.  The Veteran complained of right shoulder 
pain, limitation of motion, and stiffness.  The examiner 
noted that the Veteran kept his arm close to his body and was 
unwilling to do any range of motion testing of the right arm 
because of pain and stiffness.  X-rays of the right shoulder 
revealed distal resection of the clavicular, and a normal 
right wrist.  The examiner assessed history of tendonitis and 
bursitis of right shoulder and status-post two arthroscopic 
surgeries.  See November 2005 VA Examination Report.  
 
Other VA treatment records from the Clarksville VA Outpatient 
Clinic reveal the Veteran's complaints of right shoulder pain 
and limitation of motion.  See February 2004 Pain Clinic 
Consult Report (notation of limitation of motion and weakness 
at right shoulder level); September 2006 Orthopedic Surgery 
Outpatient Note (complaints of movement of right shoulder 
aggravating pain); September 2006 Physician Outpatient Note 
(complaints of right shoulder pain); February 2007 Physical 
Therapy Consult (complaints of pain associated with any 
movement of the right shoulder); September 2008 Primary Care 
Follow-Up Note (notation of decreased range of motion of 
right shoulder); January 2009 Primary Care Note (notation of 
weakness, stiffness, and history of decreased range of motion 
of right shoulder).  During physical therapy of the right 
shoulder at the Clarksville VA Outpatient Clinic, the Veteran 
complained of pain associated with any movement of the right 
shoulder.  The examiner noted that range of motion of the 
right upper extremity was minimal, and the Veteran was 
"unwilling to move his arm away from his body."  The 
examiner indicated that he suspected "at least part of the 
Veteran's pain issues are psychological in nature."  See 
February 2007 Physical Therapy Consult. 

In March 2009, the Veteran underwent another C&P examination 
at the Nashville VAMC.  The Veteran complained of right 
shoulder pain and a "progressive worsening" of his right 
shoulder since multiple surgeries in 1992 and 1996.  He also 
complained of giving way, instability, pain, stiffness, and 
weakness.  Upon physical examination, the examiner noted that 
the Veteran had right shoulder tenderness, pain at rest, 
instability, weakness, and guarding of movement.  Range of 
motion testing was not conducted because the Veteran "claims 
no active motion is possible."  The examiner also noted he 
was "unable to test if there were additional limitations 
after repetitive use because [the Veteran] claims he cannot 
actively move his shoulder at all."  X-ray of the right 
shoulder revealed a prior resection of the distal clavicle.  

The examiner indicated that he "cannot explain why [the 
Veteran] should not be able to move his shoulder at all as he 
claims."  The Veteran allowed the examiner "to move [his 
right shoulder] passively, but cited minimal pain."  The 
examiner assessed right shoulder resection of distal 
clavicle, adhesive capulitis.  The examiner noted that the 
Veteran was not employed, and retired in 2001 due to medical 
issues from his shoulder and back.  The examiner states that 
there were moderate effects on the Veteran's activities of 
daily living, to include bathing, toileting, and grooming, 
but no effects on feeding.  See March 2009 VA Examination 
Report.  

Analysis

The Veteran is right-handed.  The Veteran has indicated, in 
each VA examination conducted for purposes of evaluating his 
disability from November 2005 to the present, that he is 
unable to move the right shoulder, and that he simply keeps 
it close to his body.  The Veteran had indicated that he is 
unable to flex, abduct, or rotate the right shoulder without 
pain.  However, no provider has indicated that there is 
atrophy of musclulature of the right arm.  The Veteran has 
indicated that he is unable to drive, but has not indicated 
that he is unable to write with his right hand, is unable to 
type with his right hand, or is unable to use a computer, or 
that he uses a typewriter only with his left hand, or that he 
uses a computer by moving the mouse with his left (non-
dominant) hand.  The Veteran lives with an adult son.  The 
Veteran has stated that his son is able to assist him 
occasionally.  There is no evidence that the Veteran's son 
assists the Veteran with shopping, laundry, transportation, 
or with other activities of daily living, although the 
Veteran has reported, without reference to a specific task, 
that he requires assistance with activities of daily living.  
There is no record that the Veteran has sought assistance 
learning how to use his left hand to perform tasks.   

It appears to the Board that severe limitation of motion of 
the major shoulder consistent with the complete inability to 
move the shoulder from July 11, 2005 to the present would 
require changes in activities customarily performed the major 
upper extremity.  The objective evidence does not match the 
Veteran's contention as to the severe limitation of the right 
shoulder.  The records establishes that the Veteran has 
sought treatment for his back pain through such modalities as 
nerve blocks, use of a TENS (transcutaneous electrical nerve 
stimulation) unit, and other modalities.  The record does not 
reflect that the Veteran has sought such evaluation for his 
right shoulder pain.  The record does reflect that, when the 
Veteran was provided with physical therapy in 2007, he was 
able to move the right shoulder nearly to shoulder level (80 
degrees of flexion), with assistance.  However, guarding was 
noted.  The physical therapy evaluation did not explain where 
the Veteran's pain began in the range of motion the Veteran 
eventually.  

The evidence clearly reflects that the Veteran takes pain 
medication, including narcotics, for right shoulder pain.  
However, it is not credible that the Veteran has become 
completely unable to move the right shoulder without being 
required to make changes to his activity patterns.  

The Veteran has indicated that he has developed left shoulder 
pain because he relies on use of his left upper extremity to 
compensate for lack of use of the right shoulder.  The 
Veteran has consistently stated that he holds the right arm 
close to his body.  The objective evidence, although 
inconsistent with complete lack of use of the right shoulder, 
is in equipoise to demonstrate that the Veteran is limited to 
use of the right arm to within midway between his body and 
shoulder level, consistent with a limitation to 45 degrees.

The evidence establishes that the Veteran has undergone 
surgical treatment to the right clavicle, and establishes 
that he has consistently complained of pain with use of the 
right (major) shoulder.  However, to the extent that the 
evidence reflects that the Veteran reports inability to move 
that shoulder beyond 0 degrees in any plane without pain, the 
Board finds that evidence not credible.  There is no 
objective evidence that the Veteran has been required to 
modify how he performs activities normally performed with the 
dominant upper extremity, as would be expected if the use of 
the right shoulder was so limited that the Veteran could move 
it no more than 25 degrees without pain.  

There is no evidence that the Veteran has sought assistive 
devices for any activity normally performed with the major 
upper extremity.  There is no medical evidence that the 
Veteran has sought any medical treatment for the right 
shoulder other than use of pain medications since 2006, when 
physical therapy was provided.  The February 2006 VA physical 
therapy records reflect that the Veteran's use of the right 
shoulder was "very painful" but do not indicate that the 
Veteran was unable to more the arm more than 25 degrees 
without pain, or was completely unable to move the right arm 
at all without pain.  

The Board concludes that the Veteran's statements that he is 
unable to move the right shoulder beyond 0 degrees in any 
plane are not credible.  The Board notes that, if the Veteran 
is unable to move his right shoulder beyond 0 degrees in any 
plane without pain, an evaluation in excess of 30 percent is 
warranted.  However, the statements provided by the Veteran 
that he is unable to move the right shoulder beyond 0 
degrees, without objective evidence, such as evidence of 
muscle atrophy or relearning of tasks with the left (minor) 
upper extremity, are not credible.  

The Board concludes, that resolving doubt as to objective 
evidence in the Veteran's favor, the evidence is in equipoise 
to warrant a finding that the Veteran's right shoulder 
limited use of the right upper extremity to midway between 
his side and shoulder level, so as to warrant a 30 percent 
evaluation.  DC 5201.  There is no objective, credible 
evidence that the Veteran's limitation of use of the right 
shoulder is more limited than that, including with 
consideration of pain.  

Further, the Board notes that the Veteran has not been 
diagnosed with ankylosis of the scapulohumeral articulation; 
or dislocation, fibrous union, nonunion, or loss of head of 
the humerus, to gain an increased rating of 30 percent or 
greater for his right shoulder disability under Diagnostic 
Codes 5200 and 5202; thus, these codes do not apply.  
Diagnostic Code 5203 also does not apply because the Veteran 
has not been diagnosed with any malunion, nonunion, or 
dislocation of the clavicle or scapula.  However, even if so, 
the maximum rating under Diagnostic Code 5203 is 20 percent 
disabling. 

Conclusion

In sum, the credible evidence is in equipoise to warrant an 
increased evaluation to 30 percent, but the preponderance of 
the credible or objective evidence is against an evaluation 
in excess of 30 percent.  Reasonable doubt has been r3esolved 
in the Veteran's favor to increase the rating to 30 percent, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's 
claims that would give rise to a reasonable doubt in favor of 
an increased evaluation to 40 percent.  The benefit-of-the-
doubt rule is not applicable to warrant a more favorable 
evaluation.     

Notwithstanding the above discussion, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence suggests that this case presents an 
exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to his service-connected disabilities, in 
combination.  The medical evidence includes opinion that the 
Veteran's perception of his right shoulder pain by be 
influenced by psychological factors.  The Board interprets 
the medical evidence as potentially favorable to a claim for 
TDIU, discussed above in the Introduction, but this medical 
evidence does not establish that the schedular rating 
criteria for evaluating the disability on appeal impractical.  

As the agency of original jurisdiction discussed, there is no 
evidence that the Veteran has been hospitalized for right 
shoulder disability during the period addressed in this 
appeal.  He has not frequently sought medical treatment for 
right shoulder disability during this period.  In particular, 
as noted above, there is no objective evidence that the 
Veteran has been required to learn how to perform activities 
with the minor upper extremity.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action for consideration of an extraschedular 
evaluation in excess of 30 percent for right shoulder 
disability.  38 C.F.R. § 3.321(b); VAOPGCPREC 6-96.  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings from July 11, 2005, in this case. 


ORDER

An increased evaluation from 20 percent to 30 percent for 
service-connected right shoulder disability status-post 
acromoiclavicular decompression and distal clavicle resection 
secondary to grade 3 acromoiclavicular separation, is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.


REMAND

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  

The record in this case reflects that the Veteran is 
unemployed, and VA examiners have linked his unemployment to 
his service-connected disabilities.  Although the Veteran has 
perfected an appeal only as to the increased rating portion 
of the claim, the related TDIU portion of the appeal should 
be remanded to the RO, in accordance with the holding in 
Rice.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to develop the 
Veteran's claim for TDIU, such as obtaining 
the Veteran's current VA clinical records from 
March 2009.  Ask the Veteran if he has 
received non-VA treatment for any service-
connected disability.

2.  Afford the Veteran VA examinations as 
necessary to determine impairment of 
employability due to each service-connected 
disability.  

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim for TDIU must be readjudicated.  If the 
claim remains denied, a supplemental statement 
of the case must be provided to the Veteran 
and his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


